DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered. 
Claims 1-3, 5-7 and 11-20, are pending and being examined.

Response to Amendment
The previous rejection of Claims 1-7 and 11-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 13, 15, 16, 18, 19, and 20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5-7, and 11-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0099818 A1 to Rahim et al. (hereinafter Rahim) and in further view of CN 104387551 A to Ruan et al. (hereinafter Ruan) as evidenced by Sigma-Aldrich, “Product Specification – Poly(propylene) glycol 1000,” pp. 1-2, https://www.sigmaaldrich.com/specification-sheets/669/804/202320-BULK_______ALDRICH__.pdf (2021), (hereinafter Sigma PPG 1000),  and Sigma-Aldrich, “Product Specification – Poly(tetrahydrofuran) 2000,” pp. 1-2, https://www.sigmaaldrich.com/specification-sheets/238/914/345326-BULK_______ALDRICH__.pdf (2021), (hereinafter Sigma PTHF 2000).

Regarding claims 1, 2, 5, 6, and 11, Rahim teaches in the Examples a two-part composition of part A comprising tetrahydrofurfuryl methacrylate, urethane acrylate, isobornyl acrylate, and part B comprising urethane acrylate, polyether triol (i.e. polyol), and isobornyl acrylate (para 26), and the isobornyl acrylate is a polymerizable diluent (para 15), which meets the claimed reactive diluent. The above polyol also meets the claimed toughener. Rahim teaches the urethane acrylate is obtained from a polyethers or polyesters reacted with diisocyanates capped with hydroxyl acrylates (para 20) such as from a polyester diethylene glycol, isophorone diisocyanate, capped with 2-hydroxyethylacrylate (para 20). The above 
Rahim also teaches wherein the above polyol has an average molecular weight (Mw) of about 500-5000 g/mol, (para 18). It is known in the art that the polydispersity index indicates the distribution of individual molecular masses in a given polymer sample, (i.e. polydispersity index = Mw/Mn), and typically the polydispersity index ranges from equal to or greater than 1, wherein uniform polymer chain lengths approach a polydispersity index of 1 and a broader amounts of molecular weights would be a polydispersity index of greater than 1. Thus, based on the Mw range of Rahim, one skilled in the art would have expected for the polydispersity index of a polymer to be equal to or greater than 1, which correlates the number average molecular weight (Mn) 5000-500 g/mol or less. This overlaps with the claimed range and thus meets the claim.  (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Rahim also teaches the polyol is used in an amount of 5-40 wt% of Part B (para 18) and part A and B are mixed in a 1:1 ratio (para 26-27, Examples). Thus, if there is 50:50 of Part A:PartB, and there is 5-40 wt% of polyol in Part B, this correlates to 2.5-20 wt% of polyol in the total composition, which overlaps and meets the claimed range of additional polyol toughener. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Rahim does not explicitly teach the urethane (meth)acrylate obtained from a combination of two polyalkylene glycol polyols having different hydroxyl equivalent weights.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polyurethane acrylate of Ruan for the urethane acrylate of Rahim because Ruan teaches the same field of urethane (meth)acrylate adhesives as cited above in Rahim and Ruan further teaches that the molecular weight and structure of the polyurethane acrylate are controlled by the secondary addition of the polyether glycol which 

Regarding claim 3, as cited above and incorporated herein, the combination of Rahim and Ruan teaches claim 1. Rahim further teaches the amount of peroxide, i.e. free-radical catalyst, is used in an amount of 2 parts of 100 parts of part A and the polyol is used in an amount of 23 parts in 100 parts of part B, wherein part A and part B are mixed 1:1 (para 26-27). The above correlates to 1 wt% of the catalyst (2/200) which meets the claimed ranges cited in claim 3.

Regarding claims 7, 13, and 16, as cited above and incorporated herein, the combination of Rahim and Ruan teaches claims 1, 6, and 11. 
Rahim is silent regarding the fracture toughness.
However, the combination of Rahim and Ruan teaches a substantially identical composition as the claimed invention such as the urethane acrylate, the polyether polyol, the reactive diluent, and the catalyst in the claimed amounts, and the Applicant’s cites in para 83 and 84 it is the addition of the polyol toughener such as polyether polyols which gives the claimed fracture properties, and the composition of Rahim and Ruan further has the claimed viscosity and glass transition properties which gives further evidence that it has the claimed fracture properties. 
Thus, for the above reasons, one ordinarily skilled in the art would have reasonably expect for the composition of the combination of Rahim and Ruan to have the claimed fracture 

Regarding claims 12, 14, 17, and 19, as cited above and incorporated herein, the combination of Rahim and Ruan teaches claims 1, 6, and 11. Rahim teaches wherein the composition, when mixed, has a viscosity of 100-200 cP (para 21), which meets the claimed viscosity. Rahim also teaches the composition is cured with UV light at ambient temperatures of approximately 25 deg C (para 22-24 and para 31), which meets the curing temperature cited in claim 12.

Regarding claims 15, 18, and 20, as cited above and incorporated herein, the combination of Rahim and Ruan teaches claims 1, 6, and 11. Rahim teaches where the cured composition has a glass transition temperature ranging from 60-80 deg C (See Table 1, para 30-31), which meets the claimed range cited in claims 15, 18, and 20.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HA S NGUYEN/Examiner, Art Unit 1766